Atkinson, J.

Where, upon the trial of a claim case, the property is found subject, and the claimant (his motion for a new trial, on the grounds that tbe verdict is contrary to law and the evidence, being overruled) excepts to the judgment denying a new trial, the burden is upon him to show error in the ruling of the court below; and where, in such a case, it does not appear from the record that the judgment upon which the execution of the plaintiff in fi. fa. was issued was rendered after the alleged title of tbe claimant accrued, a judgment denying a new trial is not shown to be contrary either to law or the evidence.

J udgment affirmed.